In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-06-019 CV

____________________


IN RE HEALTHMARK PARTNERS, L.L.C., AND 

GULF HEALTHCARE CENTER, PORT ARTHUR




Original Proceeding



MEMORANDUM OPINION 
	On January 11, 2006, Healthmark Partners, L.L.C., and Gulf Healthcare Center,
Port Arthur, filed this petition for writ of mandamus.  We requested a response from the
real party in interest.  On January 30, 2006, the relators filed a motion to dismiss the
petition.
	Accordingly, this original proceeding is dismissed without prejudice and without
reference to the merits.
	WRIT DISMISSED.
								PER CURIAM
Opinion Delivered February 9, 2006 
Before Gaultney, Kreger and Horton, JJ.